I can not concur in the proposition that a nonsuit can be granted only at the termination of the introduction of the plaintiff's evidence, and can not be granted, in a proper case, after the close of all the evidence in the case; that is, after both the plaintiff and the defendant have introduced testimony and the case is closed, although it may appear from all the evidence that the plaintiff has not proved his case as laid in the petition. Battle v. Royster Guano Co.,
supra; Grand Rapids School Furniture Co. v. Morel, 110 Ga. 321 (35 S.E. 312); Murphy v. Ga. Ry. Co., 4 Ga. App. 522 (61 S.E. 1133); Kelly v. Strouse, 116 Ga. 872, 894 (43 S.E. 280); Watson v. Barnes, 125 Ga. 733 (54 S.E. 723); Gowen v. New Orleans Naval Stores Co., 157 Ga. 107 (120 S.E. 776); Cook v.  Attapulgus Clay Co., *Page 428 52 Ga. App. 610 (184 S.E. 334), and cit.; 9 R. C. L. 203-205, § 20. Whether or not the court had no right to award a nonsuit at the conclusion of the evidence, I am of the opinion that the evidence authorized the verdict for the plaintiff and that the court did not err in giving the charge excepted to. A judgment overruling a motion to grant a nonsuit may be excepted to by direct bill of exceptions. Rice v. Ware, 3 Ga. App. 573 (60 S.E. 301); Central of Ga. Ry. Co. v. Henderson,6 Ga. App. 459, 464 (65 S.E. 297); Ocean SteamshipCo. v. McDuffie, 6 Ga. App. 671, 674 (65 S.E. 703). I concur in the judgment of affirmance.